—Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered March 4, 1983, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*683The defendant’s motion to suppress was properly denied for reasons stated by Judge Santagata (see also, People v McRay, 51 NY2d 594). Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.